Case: 2:19-cv-04505-SDM-CMV Doc #: 32 Filed: 05/18/20 Page: 1 of 3 PAGEID #: 122




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

SONTAY SMOTHERMAN,

        Plaintiff,                             :       Case No. 2:19-cv-4505

       -vs-                                            Judge Sarah D. Morrison
                                                       Magistrate Judge Chelsey M. Vascura
DENISE ERRETT,
                                               :
       Defendant.

                                      OPINION & ORDER

       This matter comes before the Court for consideration of an Initial Screen Report and

Recommendation (hereafter “R&R”) issued by the Magistrate Judge on April 23, 2020 (ECF No.

28), and Plaintiff’s Objection thereto (ECF No. 31). In the R&R, the Magistrate Judge

recommended that the Court dismiss Plaintiff’s Complaint. For the reasons that follow, the Court

OVERRULES Plaintiff’s Objection, ADOPTS and AFFIRMS the R&R, and DISMISSES

Plaintiff’s Complaint.

I.     BACKGROUND

       On October 9, 2019, Plaintiff Sontay Smotherman, proceeding pro se, filed a complaint

against former court reporter Denise Errett alleging in total:

       On November 29, 2018, the Court Reporter deliberately altered portions of the
       transcript for the plaintiffs criminal trial to water down the voir dire examination,
       opening statements, jury charge, and closing Arguments. The court reporter actions
       deprived plaintiff of his rights guaranteed by federal law.

(ECF No. 1). He seeks “correction of the altered transcript and monetary damages.” (Id.).

Plaintiff is referring to his criminal trial that took place in this Court February 4–6, 2013, in Case

No. 2:12-cr-55 before the Honorable Michael H. Watson.




                                                   1
Case: 2:19-cv-04505-SDM-CMV Doc #: 32 Filed: 05/18/20 Page: 2 of 3 PAGEID #: 123




       On April 23, 2020, the Magistrate Judge performed an initial screen of the Complaint

pursuant to 28 U.S.C. § 1915A, and recommended that the Court dismiss Plaintiff’s Complaint

for failure to state a claim upon which relief may be granted. The Court proceeds to consider

Plaintiff’s arguments.

II.    ANALYSIS

       When a party objects within the allotted time to a report and recommendation, the Court

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b). Upon review, the Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       As the Magistrate Judge explained in the R&R, to state a claim that a state actor has

violated a prisoner’s right to access the courts, the plaintiff must allege an “actual injury.” (5,

ECF No. 28); see Harbin-Bey v. Rutter, 420 F.3d 571, 578 (6th Cir. 2005). Here, Plaintiff’s

access-to-courts claim relies on conclusory allegations that Ms. Errett altered trial transcripts

without any accompanying facts supporting the existence of a resulting injury. That is, Plaintiff

has failed to allege how the claimed transcript alterations by Ms. Errett prevented him from

pursuing any non-frivolous claim. See Rose v. Wayne Cty., No. 18-13786, 2019 WL 6112698, at

*6 (E.D. Mich. Feb. 20, 2019) (“[A]n actual injury to the right [to access the courts] requires a

showing that the inmate was hindered [in] his efforts to pursue a legal claim.” (internal

quotations omitted)).

       Plaintiff states in his Objection that the “actual injury has been demonstrated by the

dismissal of an otherwise meritorious claim.” (3, ECF No. 31). This vague statement sheds no

light on Plaintiff’s allegation. He also argues that he should be allowed to proceed on his claim



                                                   2
Case: 2:19-cv-04505-SDM-CMV Doc #: 32 Filed: 05/18/20 Page: 3 of 3 PAGEID #: 124




as stated since he is acting pro se. However, the law is quite clear that, although a pro se litigant

is entitled to a liberal construction of his pleadings and filings, even a pro se plaintiff must do

more than assert bare legal conclusions. Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2005).

       Accordingly, Plaintiff’s Objection is not well taken.

III.   CONCLUSION

       For the foregoing reasons, the Court OVERRULES Plaintiff’s Objection (ECF No. 31),

ADOPTS and AFFIRMS the R&R (ECF No. 28), and DISMISSES Plaintiff’s Complaint (ECF

No. 1). Plaintiff’s Motion to Amend Complaint and Correct Transcript Proceedings (ECF No.

25), Motion to Appoint Marshal (ECF No. 26), and Motion to Correct Docket Text Entry (ECF

No. 27) are DENIED as moot. The Clerk is DIRECTED to TERMINATE this case from the

docket records of the United States District Court for the Southern District of Ohio, Eastern

Division.

       IT IS SO ORDERED.

                                                       /s/ Sarah D. Morrison
                                                       SARAH D. MORRISON
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
